ORDER
Based upon all the files, records and proceedings herein,
IT IS HEREBY ORDERED that the petition of the State of Minnesota, Richard P. Braun, Commissioner, Minnesota Department of Transportation, and Sandra J. Hale, Commissioner, Minnesota Department of Administration for further review *127of the decision of the Court of Appeals be, and the same is, granted. The petitioner shall proceed as the appellant and briefs shall be filed in the quantity, form and within the time limitations contained in Minn.R.Civ.App.P. 131 and 132. Counsel will be notified at a later date of the time for argument before this court. No requests for extensions of time for the filing of briefs will be entertained. Although the petitioner would seek to raise a number of issues on appeal, the briefs of the parties shall address but one issue, that with regard to the commissioner’s authority pursuant to Minn.Stat. § 16B.09 (1984) to, under the circumstances of this case, reject all bids and begin the process anew.